Exhibit 10.2

 

The Investors identified in this Letter

c/o Steven D. Lebowitz

1333 2nd Street, Suite 650

Santa Monica, CA 90401-4103

 

 

 

 

October 5, 2018

 

RAIT Financial Trust

Two Logan Square

100 N. 18th Street, 23rd Floor

Philadelphia, PA 19103

 

Ledgewood, P.C.

Two Commerce Square

2001 Market Street, Suite 3400

Philadelphia, PA 19103

 

Dear Investors:

 

Steven D. Lebowitz (“Mr. Lebowitz”), the following members of Mr. Lebowitz’
family: Deborah Lebowitz, Kathryn Lebowitz Silverberg, Lauren Lebowitz
Salem,  David L. Lebowitz, Andrew S. Lebowitz, Robert Lebowitz, and the
following entities affiliated with Mr. Lebowitz: the Lebowitz Family Trust,
Lebowitz Family Stock, LLC, Lebowitz RCT, LP and The Steven and Deborah Lebowitz
Foundation (each, an “Investor” and collectively, the “Investors”), have
purchased or directed the purchase by other Investors of shares of RAIT
Financial Trust’s (the “Company”) 7.75% Series A Cumulative Redeemable Preferred
Stock (the “Series A Preferred Shares”).  The number of Series A Preferred
Shares that one or more of the Investors constructively owns (within the meaning
of Section 856(h) of the Internal Revenue Code of 1986, as amended (the
“Code”)), as of the date hereof is an amount approximately equal to 13.75% (the
“Ownership Percentage”) of the outstanding number of the Series A Preferred
Shares (the “Currently Owned Shares”), which amount exceeds the Ownership Limit
(as defined in the Amended and Restated Declaration of Trust of the Company, as
the same has been amended and supplemented from time to time (the “Declaration
of Trust”)) currently applicable to the Series A Preferred Shares.  The
Ownership Limit of 9.8% was exceeded by the Investors as a result of a purchase
of Series A Preferred Shares by the Lebowitz Family Trust on May 15, 2018 (the
“Effective Date”) and the Lebowitz Family Trust owns 677,401 Series A Preferred
Shares (the “LFT Shares”) as of the date hereof , representing approximately 86%
of the Currently Owned Shares.

 

The Company and Ledgewood, P.C. (“Ledgewood”), tax counsel to the Company, have
asked the Investors to make certain representations, covenants and

 

1

--------------------------------------------------------------------------------

Exhibit 10.2

 

undertakings so that (A) Ledgewood may deliver its opinion to the Company to the
effect that the restrictions contained in the Declaration of Trust will not be
violated and that the Company’s status as a real estate investment trust will
not be lost if the Company grants to the Lebowitz Family Trust an exemption from
the Ownership Limit for the Currently Owned Shares held by the Investors, and
(B) the Board of Trustees of the Company (the “Board”) may consider exempting
the Lebowitz Family Trust from the Ownership Limit for such amount of Currently
Owned Shares that exceeds the Ownership Limit applicable to Series A Preferred
Shares.

 

Each of the Investors hereby represents, covenants and undertakes as to the
following:

 

(a)No Investor is an entity formed for the purposes of this transaction.

 

(b)Each Investor acknowledges that, notwithstanding the exemption of the
Ownership Limit that may be granted to the Lebowitz Family Trust by the Board in
accordance herewith, the Board is not granting any of the Investors an exemption
from any other ownership restrictions set forth in Article VII of the
Declaration of Trust or with respect to any securities other than the Series A
Preferred Shares.

 

(c)Each Investor agrees to take such further reasonable steps to cooperate with
the Company by way of providing additional factual information relevant to such
Investors’ investment in the Company, as may be reasonably requested by the
Company, such that the Company satisfies the requirements for qualification as a
real estate investment trust under the Code.

 

In consideration of the foregoing, the Investors request that, effective as of
the Effective Date, the Board exempt the Lebowitz Family Trust from the
Ownership Limit up to the Ownership Percentage to permit the Lebowitz Family
Trust to own the LFT Shares to the extent that the LFT Shares, when aggregated
with the other Currently Owned Shares, exceeds the Ownership Limit.  The
Investors acknowledge that the granting of this exemption is intended to permit
the Lebowitz Family Trust to continue to hold the LFT Shares and that the
ability of the Investors to otherwise acquire, transfer or hold any equity
securities of the Company, among other things, is subject to the terms and
conditions of a Cooperation Agreement among the parties hereto dated the date
hereof, including but not limited to the limitation on each Investor’s ability
to acquire additional preferred shares as set forth therein.  If the Company
agrees to the foregoing, please evidence such agreement by signing and returning
a copy of this letter to the Investors.  

 

 

 

{signatures appear on following page}

 

2

--------------------------------------------------------------------------------

Exhibit 10.2

 

 

 

Lebowitz Family Trust

 

 

By:  /s/ Steven D. Lebowitz

Name: Steven D. Lebowitz

Title: Manager/Trustee

 

 

Lebowitz Family Stock, LLC

 

 

By:  /s/ Steven D. Lebowitz

Name: Steven D. Lebowitz

Title: Manager

 

 

Lebowitz RCT, LP

 

 

By:  /s/ Steven D. Lebowitz

Name: Steven D. Lebowitz

Title: Partner

 

 

The Steven and Deborah Lebowitz Foundation

 

 

By:  /s/ Steven D. Lebowitz

Name: Steven D. Lebowitz

Title: Trustee

 

 

/s/ Steven D. Lebowitz

Steven D. Lebowitz

 

 

 

/s/ Deborah Lebowitz

Deborah Lebowitz

 

/s/ Kathryn Lebowitz Silverberg

Kathryn Lebowitz Silverberg

 

 

 

/s/ Lauren Lebowitz Salem

Lauren Lebowitz Salem

 

/s/ David L. Lebowitz

David L. Lebowitz

 

 

 

/s/ Andrew S. Lebowitz

Andrew S. Lebowitz

 

/s/ Robert Lebowitz

Robert Lebowitz

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

Exhibit 10.2

 

 

 

Agreed and Accepted as of the date set forth above:

 

RAIT FINANCIAL TRUST

 

 

By:  /s/ Jamie Reyle

Name: John J. Reyle

Title: Chief Executive Officer, President and General Counsel

 

 

 

 

 

 

4